 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CHRISTOPHER S. HALES
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            3:19-cr-0005-DMC
12                      Plaintiff,                        STIPULATION TO CONTINUE STATUS
                                                          CONFERENCE AND EXCLUDE TIME PERIODS
13        v.                                              UNDER SPEEDY TRIAL ACT; FINDINGS AND
                                                          ORDER
14   STEPHEN J. NOEL,
                                                          DATE: June 5, 2019
15                      Defendant.                        TIME: 9:00 a.m.
                                                          COURT: Hon. Dennis M. Cota
16

17                                             STIPULATION
18         1.      By previous order, this matter was set for a status conference on June 5, 2019.
19         2.      By this stipulation, the parties now jointly move to continue the status conference to July
20 9, 2019, at 11:00 a.m., in Redding.
21         3.      The parties agree and stipulate, and request that the Court find the following:
22                 a)      The government has represented that the discovery associated with this case
23         includes approximately 50 pages of documents. All of this discovery has been either produced
24         directly to counsel and/or made available for inspection and copying.
25                 b)      Counsel for defendant desires additional time to review the current charges, to
26         conduct investigation and research related to the charges, and to review discovery, which will be
27         relevant to trial preparation and/or a potential resolution in this case.
28                 c)      Counsel for defendant believes that failure to grant the above-requested

      STIPULATION TO CONTINUE STATUS CONFERENCE           1
30    AND EXCLUDE TIME
 1          continuance would deny him the reasonable time necessary for effective preparation, taking into

 2          account the exercise of due diligence.

 3                  d)      The government does not object to the continuance.

 4                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 5          case as requested outweigh the interest of the public and the defendant in a trial within the

 6          original date prescribed by the Speedy Trial Act.

 7          4.      It is further stipulated that the time within which the trial of this case must be commenced

 8 under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be excluded from computation of time pursuant to

 9 § 3161(h)(7)(A), (B)(iv), and Local Code T4. Further, the ends of justice served in granting the
10 continuance and allowing the defendant further time to review discovery and prepare for a trial outweigh

11 the best interests of the public and the defendant in a speedy trial.

12          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15 IT IS SO STIPULATED.

16    Dated: June 4, 2019                                      MCGREGOR W. SCOTT
                                                               United States Attorney
17
                                                               /s/ Christopher S. Hales
18                                                             CHRISTOPHER S. HALES
                                                               Assistant U.S. Attorney
19

20
21    Dated: June 4, 2019                                      /s/ Stephen King
                                                               STEPHEN KING
22                                                             Counsel for Defendant
                                                               Stephen J. Noel
23
                                                              (Approved via telephone June 4, 2019)
24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE           2
30    AND EXCLUDE TIME
 1                                          FINDINGS AND ORDER

 2          IT IS SO ORDERED, that the status conference is continued to July 9, 2019, at 11:00 a.m., in

 3 Redding. The Court further finds that time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., be

 4 excluded from computation of time pursuant to § 3161(h)(7)(A), (B)(iv), and Local Code T4, and that

 5 the ends of justice served in granting the continuance and allowing the defendant further time to prepare

 6 for trial outweigh the best interests of the public and the defendant in a speedy trial. Time is excluded

 7 from the date of this order through July 9, 2019.

 8

 9          FOUND AND ORDERED this 5th day of June, 2019.

10

11

12                                                      ____________________________________
                                                        DENNIS M. COTA
13                                                      UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE          3
30    AND EXCLUDE TIME
